Citation Nr: 0015215	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for chronic 
urinary tract infections.

4.  Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1978 to 
September 1982.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The appellant's hypertension is manifested by diastolic 
pressure predominantly less than 100, and systolic pressure 
predominantly less than 160, with use of medication.

2.  The appellant's headache disability is primarily 
manifested by three to four attacks per month.  The headaches 
are not productive of very frequent completely prostrating 
attacks productive of severe economic inadaptability. 

3.  The appellant's chronic urinary tract infections are 
primarily manifested by three to four infection per year, 
requiring antibiotic treatment.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 7101 (1999).

2.  The criteria for a 30 percent rating for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, § 4.124a, Diagnostic Code 8100 (1999).

3.  The criteria for a compensable evaluation for chronic 
urinary tract infections have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.115a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has presented well-grounded claims for 
increased ratings within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  She was awarded service connection and a 
noncompensable rating for chronic UTI's by means of an August 
1999 rating decision.  She has appealed that decision.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In addition, her claim for increased 
ratings for hypertension and headache disability is also 
well-grounded.  That is, her assertion that these 
disabilities have worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

EVIDENCE

The appellant was awarded service connection for hypertension 
effective from March 1984.  She was assigned a noncompensable 
rating at that time.  By means of a January 1995 rating 
decision, her disability rating for hypertension was 
increased to 10 percent disabling, effective from April 1994.  
The January 1995 rating decision also awarded the appellant 
service connection for headaches, and assigned a 10 percent 
rating, effective from August 1994.  On May 1, 1998, she 
filed a claim for an increased rating for hypertension and 
headaches, and the RO has continued the previously assigned 
ratings.  Also on May 1, 1998, she filed a claim for service 
connection for urinary tract infections.  An August 1999 
rating decision awarded service connection for chronic 
urinary tract infections (UTI's) and assigned a 
noncompensable evaluation effective from March 1998.  The 
appellant has appealed the assigned ratings for hypertension, 
headaches, and UTI's.

Outpatient treatment records dated from 1997 to the present 
indicate that the appellant's blood pressure was taken on 
numerous occasions.  The record shows that her diastolic 
pressure was predominantly under 100, and that her systolic 
pressure was predominantly under 160.  She was also seen on 
various occasions for her headaches and was prescribed 
medication.

A VA examination report, dated in March 1999, indicates that 
the appellant was on medication for her hypertension.  Her 
blood pressure was 130/84.  Physical examination showed a 
regular rhythm without murmur or precordial activity.  Her 
pulses were normal and equal bilaterally.  There was no 
evidence of peripheral edema or any symptomatology of heart 
disease.  The impression was hypertension under good control 
with no evidence of medical conditions secondary to her 
hypertension.

The March 1999 examination report also indicates that the 
appellant reported that she was recently treated with 
antibiotics (in February 1999) for a urinary tract infection.  
She reported three to four flare-ups per year, requiring 
antibiotic treatment.  She was asymptomatic on the day of the 
examination.  The impression was recurrent urinary tract 
infections, presently asymptomatic.  

The appellant additionally reported, during the March 1999 
examination, that she had headaches three to four times per 
month, with each headache lasting three or four days, 
associated with nausea, vomiting, and photophobia.  She 
reported that she was able to function during the 
exacerbation of her headaches.  Physical examination showed 
that cranial nerves II through XII were intact and normal.  
Motor and sensory was within normal limits bilaterally.  
Reflexes were 2+ and equal bilaterally.  The impression was 
vascular headaches, migraine, symptomatic, with poor control.     
  
LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Hypertension.

The severity of the appellant's hypertension can be 
ascertained by application of the criteria set forth under DC 
7101 (1999).  Hypertensive vascular disease manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure of 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1999).  If diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more, a 20 percent evaluation is 
assigned.  Id.  For diastolic pressure predominantly 120 or 
more, a 40 percent evaluation is assigned.  Id.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.  Id.

Having considered the evidence and the applicable laws and 
regulations, the Board finds that the preponderance of the 
evidence is against an increased rating for hypertension.  As 
reported above, the appellant's blood pressure readings, as 
evidenced by the medical evidence of record, indicate that 
her diastolic pressure is predominantly less than 100, and 
that her systolic pressure is predominantly under 160.  She 
has good control over this disability with medication.  As 
her blood pressure readings are not at the level required for 
a rating above 10 percent, the claim for an increased rating 
must be denied.  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet.App. 55 (1994).

II.  Headaches.

Under DC 8100, a 10 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is assigned for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability. 

In the case at hand, the Board finds that the criteria for a 
30 percent rating for migraine headaches are met, given the 
frequency and duration of the headaches.  We are presented 
with episodes associated with nausea, vomiting and 
photophobia.  Although she is able to function during a 
headache, we are left with the conviction that the disorder 
more closely approximates the criteria for the next higher 
evaluation.  The Board notes that the appellant herself 
reported that she was able to function during her headaches.  
Furthermore there is no indication from the appellant or the 
record of very frequent completely prostrating attacks and 
severe economic inadaptability.  Therefore, a rating higher 
than 30 percent cannot be awarded.  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).

III.  Chronic UTI's.

Under the relevant provisions of 38 C.F.R. § 4.115a, a 10 
percent rating is granted for urinary tract infections 
requiring long-term drug therapy, 1-2 hospitalizations per 
year, and/or intermittent intensive management.  38 C.F.R. 
§ 4.115a (1999).  A 30 percent rating is granted for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.  

In the case at hand, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for 
chronic UTI's.  The medical evidence of record indicates that 
the appellant has approximately three or four infections per 
year, requiring antibiotic treatment.  She has neither 
reported, nor does the medical evidence indicate the 
requirement for hospitalization for any UTI's, intensive 
management, or long-term drug therapy.  Accordingly, the 
Board concludes that a compensable evaluation for chronic 
UTI's is not warranted.  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The Board has also considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  


ORDER

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to a 30 percent rating for headaches is granted, 
subject to the criteria which govern the payment of monetary 
benefits.

Entitlement to a compensable evaluation for chronic urinary 
tract infections is denied.


REMAND

A March 1999 VA examination report indicates that the 
appellant had astigmatism of the left eye, presbyopia in both 
eyes, and unstable refraction due to diabetes mellitus.  
There is service department medical evidence of record dated 
within one year of the appellant's separation from service 
which indicates that she was a diabetic.  The Board finds 
that additional development and clarification is necessary.  

Accordingly, this case is REMANDED for the following:

The RO should take the necessary steps to 
obtain the appellant's post-service 
medical records, inpatient and 
outpatient, pertaining to the delivery of 
her child in 1982.   The purpose is to 
determine whether diabetes mellitus was 
manifest to a compensable degree within 
one year of separate from service. 


Thereafter, if the benefit sought on appeal remains denied, 
in accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



